UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7597


BARBARA LEONE CORBIN,

                  Petitioner - Appellant,

             v.

BARBARA J. WHEELER, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00270-sgw-mfu)


Submitted:    November 19, 2009             Decided:   December 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barbara Leone Corbin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Barbara      Leone       Corbin       seeks    to     appeal   the     district

court’s order dismissing as untimely her 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate         of   appealability.            28    U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue     absent       “a       substantial       showing       of     the    denial       of    a

constitutional         right.”            28    U.S.C.       § 2253(c)(2)       (2006).          A

prisoner       satisfies           this        standard       by     demonstrating            that

reasonable       jurists         would     find      that     any     assessment         of     the

constitutional         claims      by     the    district      court     is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                     Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Corbin has

not     made    the    requisite          showing.           Accordingly,       we       deny    a

certificate       of     appealability           and      dismiss      the    appeal.            We

dispense       with     oral       argument       because       the     facts    and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     DISMISSED



                                                 2